17-66
     Landi Chalco v. Sessions
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A205 709 657
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of April, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   SERGIO RAMIRO LANDI CHALCO,
14
15                               Petitioner,
16
17                     v.                                          17-66
18                                                                 NAC
19
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                           Justin Conlon, Hartford, CT.
27
28   FOR RESPONDENT:                           Chad A. Readler, Acting Assistant
29                                             Attorney General; Paul Fiorino,
1                               Senior Litigation Counsel; Rebekah
2                               Nahas, Trial Attorney, Office of
3                               Immigration Litigation, United
4                               States Department of Justice,
5                               Washington, DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Sergio Ramiro Landi Chalco, a native and

12   citizen of Ecuador, seeks review of a December 9, 2016,

13   decision of the BIA affirming a November 30, 2015, decision

14   of an Immigration Judge (“IJ”) denying asylum, withholding of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).   In re Sergio Ramiro Landi Chalco, No. A205 709 657

17   (B.I.A. Dec. 9, 2016), aff’g No. A205 709 657 (Immig. Ct.

18   Hartford Nov. 30, 2015).   We assume the parties’ familiarity

19   with the underlying facts and procedural history in this case.

20       We have reviewed the decision of the IJ as modified by

21   the BIA.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426

22 F.3d 520, 522 (2d Cir. 2005).       Since Chalco entered (without

23   inspection) in 2003, he failed to timely file his asylum

24   application with one year of his entry.         In any event, he

25   would not qualify.     The only issue properly before us is

                                     2
1    whether     Landi    Chalco       satisfied       his    burden    of     proof   for

2    withholding of removal (asylum) by establishing that the

3    extortion he fears in Ecuador is on account of his membership

4    in a cognizable social group, namely individuals with ties to

5    the   United       States.        We    find     no   error   in    the    agency’s

6    conclusion that he did not.

7          In    order    to    demonstrate          eligibility    for      asylum    and

8    withholding of removal, “the applicant must establish that

9    race,      religion,      nationality,          membership    in    a   particular

10   social group, or political opinion was or will be at least

11   one central reason for persecuting the applicant.”                         8 U.S.C.

12   § 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A); Matter of

13   C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010).                     To constitute

14   a particular social group, a group must be: “(1) composed of

15   members      who     share    a        common     immutable       characteristic,

16   (2) defined with particularity, and (3) socially distinct

17   within the society in question.”                   Matter of M-E-V-G-, 26 I.

18   & N. Dec. 227, 237 (B.I.A. 2014).

19         The agency determined that Chalco’s proposed social group

20   is not cognizable because it was not defined with sufficient

21   particularity.         The   boundaries          of     the   proposed      group--

22   individuals with ties to the United States--are overbroad and

                                                3
1    narrowed only by a subjectively defined factor that does not

2    “provide a clear benchmark for determining who falls within

3    the group.”    Id. at 239.   Indeed, a determination of who has

4    “ties”    to    the     United    States      involves     subjective

5    interpretations rather than objective standards, and thus the

6    boundaries of the proposed group cannot be objectively drawn.

7    See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007)

8    (“If ‘wealth’ defined the boundaries of a particular social

9    group, a determination about whether any petitioner fit into

10   the group (or might be perceived as a member of the group)

11   would necessitate a sociological analysis as to how persons

12   with various assets would have been viewed by others in their

13   country.”); see also Matter of S-E-G-, 24 I. & N. Dec. 579,

14   585 (BIA 2008) (finding too amorphous the proposed group of

15   “male children who lack stable families and meaningful adult

16   protection[] [and] who are from middle and low income classes

17   . . . because people’s ideas of what those terms mean can

18   vary” (internal quotation marks omitted)).         The social group

19   posted by Chalco is (simply) any Ecuadorian who is here.

20       Moreover, Chalco failed to demonstrate that his proposed

21   group was socially distinct in Ecuadorian society.           “To have

22   social   distinction,   there    must   be   evidence    showing   that

                                       4
1    society    in   general    perceives,     considers,    or    recognizes

2    persons sharing the particular characteristic to be a group.”

3    Matter of A-R-C-G-, 26 I. & N. Dec. 388, 393-94 (B.I.A. 2014)

4    (internal quotation marks omitted).              Chalco submitted no

5    evidence that Ecuadorian society views individuals with ties

6    to the United States as a distinct group.

7           Chalco now argues that the agency erred by failing to

8    introduce evidence of conditions in Ecuador, such as the U.S.

9    State Department’s Human Rights Report.          We do not reach this

10   issue because, as the Government argues, Chalco failed to

11   exhaust it before the BIA.            See Lin Zhong v. U.S. Dep’t of

12   Justice, 480 F.3d 104, 120-22 (2d Cir. 2007).                   We note,

13   however, that Chalco has not cited any material passage from

14   the Human Rights Reports.

15          Because Chalco’s proposed social group is not defined

16   with    particularity     and   the   record   does   not    include   any

17   evidence that the group is socially distinct in Ecuadorian

18   society, Chalco failed to establish that he faces harm on

19   account of his membership in a cognizable social group.                See

20   Ucelo-Gomez, 509 F.3d at 73; Matter of M-E-V-G-, 26 I. & N.

21   Dec. at 237.    Accordingly, he did not state a claim for asylum



                                           5
1    or withholding of removal.   See 8 U.S.C. §§ 1158(b)(1)(B)(i),

2    1231(b)(3)(A).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                       FOR THE COURT:
12                       Catherine O’Hagan Wolfe, Clerk of Court




                                     6